                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 29, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

BRANDON MICHAEL BLACK,                      §
TDCJ # 01636419,                            §
                                            §
        Petitioner,                         §
                                            §
VS.                                         §   CIVIL ACTION NO. 3:18-CV-0376
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §

                      MEMORANDUM OPINION AND ORDER

      Petitioner Brandon Michael Black, an inmate in the custody of the Texas

Department of Criminal Justice–Correctional Institutions Division (“TDCJ”), filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2254. Respondent filed a motion

for summary judgment (Dkt. 9) and a copy of the state court records (Dkt. 8). Petitioner

has not responded to the summary judgment motion, and the deadline to respond has

expired. Having reviewed the petition, the summary judgment motion, the applicable

legal authorities, and all matters of record, the Court will dismiss the petition as time-

barred under 28 U.S.C. § 2244(d) for the reasons explained below.

I.    BACKGROUND

      On April 15, 2010, Black was convicted by a jury of three counts of aggravated

sexual assault in the 56th Judicial District Court of Galveston County, Case Nos.

09CR2591, 09CR2802 & 09CR2803. The jury sentenced Black to 75 years for each

conviction, with sentences to be served concurrently (Dkt. 8-23, at 33; Dkt. 8-25, at 33;



1/6
Dkt. 8-27, at 32; see Dkt. 1, at 2).1 On September 29, 2011, the Fourteenth Court of

Appeals affirmed his convictions. Black v. State, Nos. 14-10-00453-CR, 14-10-00454-

CR, 14-10-00455-CR, 2011 WL 4489840 (Tex. App.–Hou. [14th Dist.] Sept. 29, 2011);

see Dkt 8-15. On April 25, 2012, the Texas Court of Criminal Appeals dismissed his

three petitions for discretionary review as untimely filed. See Black v. State of Texas,

Case Nos. PD-1609-11, PD-1610-11, PD-1611-11 (available at http://search.txcourts.gov/

CaseSearch.aspx?coa=coscca&s=c) (last visited Aug. 21, 2019).

       Black filed three applications for state habeas relief.        Each application was

executed by Black on July 24, 2018 and filed in the trial court on July 31, 2018. See Dkt.

8-23 (WR-88,883-01); Dkt. 8-25 (WR-88,883-02); Dkt. 8-27 (WR-88,883-03).                   On

October 10, 2018, the Court of Criminal Appeals denied all three applications without

written orders on the findings of the trial court. See Dkt. 8-22 (WR-88,883-01); Dkt. 8-

24 (WR-88,883-02); Dkt. 8-25 (WR-88,883-03).

       Black signed and dated his federal habeas petition on October 8, 2018, two days

before the Texas Court of Criminal Appeals denied his state habeas applications. The

petition was docketed with the Court on November 1, 2018 (Dkt. 1). He brings one claim

of ineffective assistance of trial counsel.

II.    THE ONE-YEAR STATUTE OF LIMITATIONS

       Because Black filed this federal habeas petition after the 1996 effective date of the

Antiterrorism and Effective Death Penalty Act of 1996 (the “AEDPA”), his federal

1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.



2/6
petition is subject to the one-year limitations period found in 28 U.S.C. § 2244(d). The

limitations period runs from the latest of four accrual dates:

       (A)    the date on which the judgment became final by the conclusion of
              direct review or the expiration of the time for seeking such review;

       (B)    the date on which the impediment to filing an application created by
              State action in violation of the Constitution or laws of the United
              States is removed, if the applicant was prevented from filing by such
              State action;

       (C)    the date on which the constitutional right asserted was initially
              recognized by the Supreme Court, if the right has been newly
              recognized by the Supreme Court and made retroactively applicable
              to cases on collateral review; or

       (D)    the date on which the factual predicate of the claim or claims
              presented could have been discovered through the exercise of due
              diligence.

28 U.S.C. § 2244(d)(1). The time period during which a “properly filed application for

State post-conviction or other collateral review” is pending is not counted toward the

limitation period. Id. § 2244(d)(2).

       Respondent argues that Black’s petition is time-barred under § 2244(d). In the

section of his form habeas petition regarding limitations, when asked to explain why the

petition is not time-barred, Black wrote only, “I believe it[’]s timely” (Dkt. 1, at 9). He

did not respond to Respondent’s summary judgment motion.

       Black’s convictions were affirmed on September 29, 2011, and he did not file a

timely petition for discretionary review. His conviction therefore was final thirty days

later, on Monday, October 31, 2011, when his time to seek further review expired. See




3/6
TEX. R. APP. P. 68.2(a); Roberts v. Cockrell, 319 F.3d 690, 694-95 (5th Cir. 2003).2 His

one-year limitations period therefore expired on Wednesday, October 31, 2012. Black’s

federal petition, signed on October 8, 2018, is nearly six years late and time-barred unless

a statutory or equitable exception applies.

       Statutory tolling under § 2244(d)(2) does not render Black’s petition timely

because his state habeas applications were executed on July 24, 2018, after the limitations

period already had expired. See 28 U.S.C. § 2244(d)(2); Richards v. Thaler, 710 F.3d

573, 576 (5th Cir. 2013). Black does not assert a state-created impediment to filing for

habeas relief, a constitutional right newly recognized and made retroactive by the

Supreme Court, or a newly discovered factual predicate for his claims. See 28 U.S.C.

§ 2244(d)(1)(B)–(D). Black also does not claim, and the record does not suggest, that he

is entitled to equitable tolling.   See Holland v. Florida, 560 U.S. 631, 649 (2010)

(equitable tolling requires a showing that a petitioner has been pursuing his rights

diligently and that “some extraordinary circumstance” prevented timely filing of his

habeas petition); Mathis v. Thaler, 616 F.3d 461, 475 (5th Cir. 2010) (equitable tolling is

available only in rare and exceptional circumstances).

       Finally, Black does not assert actual innocence.    See McQuiggin v. Perkins, 569

U.S. 383, 386 (2013) (a defendant who demonstrates “actual innocence” of his crime of

conviction may be excused for failing to comply with the one-year statute of limitations

on federal habeas corpus review).

2
       Because the thirty-day period from September 29, 2011 ended on Saturday, October 29,
2011, the period is extended until the next working day, which was Monday, October 31, 2011,
See TEX. R. APP. P. 4.1; FED. R. CIV. P. 6(a)(1)(C).


4/6
       Accordingly, the petition must be dismissed as untimely filed.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.


5/6
2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

       1.     Respondent’s motion for summary judgment (Dkt. 9) is GRANTED.

       2.     The petition for habeas corpus under 28 U.S.C. § 2254 (Dkt. 1) is
              DISMISSED with prejudice as time-barred.

       3.     A certificate of appealability is DENIED.

       The Clerk will provide copies of this order to the parties.

       SIGNED at Galveston, Texas, this 29th day of August, 2019.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




6/6
